Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to the claim(s), the prior art of record fails to disclose singly or in combination or render obvious all the limitations of the claim(s).  
The closest prior art relating to Applicant' s claimed invention is:

US 20210360624 A1 to Zhang; Jinfang et al.
US 20210297193 A1 to Noh; Minseok et al.
US 20200120458 A1 to Aldana; Carlos et al.

Zhang discloses a transmission resource determining method and apparatus. A first terminal device obtains a slot format corresponding to at least one other terminal device in a first slot, where the slot format includes a first slot format and/or a second slot format; symbols used for sending information and receiving information in the first slot format are inconsistent with those in the second slot format. The first terminal device determines, based on the slot format corresponding to the at least one other terminal 
Noh discloses a wireless communication device of a wireless communication system and a wireless communication method using same. More specifically, disclosed are a wireless communication device and a wireless communication method using same, wherein the wireless communication device determines a contention window size on the basis of HARQ-ACK values determined according to HARQ-ACK information bits for each transmission block of HARQ-ACK feedback, performs a backoff on the basis of the selected backoff counter value within the contention window size, and determines one HARQ-ACK value on the basis of N bits of HARQ-ACK information of a CBG-based HARQ-ACK bit sequence. 
Aldana discloses a communication device for a vehicular radio communications includes one or more processors configured to identify a plurality of vehicular communication devices that form a cluster of cooperating vehicular communication devices, determine channel resource allocations for the plurality of vehicular communication devices that includes channel resources allocated for a first vehicular radio communication technology and channel resources allocated for a second vehicular .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites a method comprising the first radio terminal of claim 1 and the second radio terminal.  However, claim 1 is directed to a first radio terminal operable to transmit to at least one second radio terminal.  However, claim 16 limits the second radio terminal as being a singular terminal.  Thus it is unclear whether transmission to a plurality of second radio terminals is possible despite the method claim claiming the functionality disclosed in claim 1.  Examiner suggest that claim 16 be amended to recite “the at least one second radio terminal.”  The Examiner also notes, that given the construction of claim 16 it seems more appropriate that claim 16 be directed to “A system configured to operate …” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415